ACCEPTED
                                                                                              14-14-01009-CV
                                                                              FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        5/20/2015 12:42:29 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                                NO. 14-14-01009-CV

                   IN THE COURT OF APPEALS          FILED IN
                                             14th COURT OF APPEALS
        FOR THE FOURTEENTH JUDICIAL DISTRICT OFHOUSTON,
                                                 TEXAS TEXAS
                         AT HOUSTON          5/20/2015 12:42:29 PM
                                                                   CHRISTOPHER A. PRINE
                                                                          Clerk
                                REBECCA DOXEY
                                   Appellant

                                           v.

             CRC-EVANS PIPELINE INTERNATIONAL, INC. AND
                   STANLEY BLACK & DECKER, INC.
                              Appellees


             From Cause No. 2012-39193; 113th Judicial District Court
                             Harris County, Texas

     ___________________________________________________________

                    SECOND MOTION TO EXTEND TIME
                      TO FILE BRIEF OF APPELLANT

   ______________________________________________________________

TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF
APPEALS:

      COMES NOW, REBECCA DOXEY (“Appellant”) and files this Second

Motion for Extension of time to File Brief, and would show the Court the

following:

      1.      Appellant’s brief is due on or about May 25, 2015. Appellant requests

an extension of time to file her brief for thirty (30) days from that time.
          2.         This is the second motion for an extension of time.

          3.         The request for extension is based on the following activities:

          The appellate record has been reviewed and Appellant’s brief in this case

has been outlined, but it is not complete for the following reasons. Both of the

undersigned counsels for Appellant, Leonard Meyer and Colin Guy, participated

full time as trial counsel in Cause No. 414,155; In Re Estate of Herbert Joel

Zieben, Deceased; in the Probate Court No. Two (2) of Harris County, Texas, an

approximate $40m will contest case which commenced April 6, 2015 and didn’t

conclude until April 23, 2015. Both counsel were preparing for that trial for around

six weeks prior to the commencement of trial. The trial conclusion date (with a

verdict) April 23, 2015 was the same date as the original deadline for Appellant’s

brief. After the conclusion of the trial, both counsel have had to seek and obtain

injunctive relief against the executor of the Estate since the trial was a success in

favor of the will contestants represented by counsel, and motions for multiple items

of complex relief and judgment on the verdict had to be prepared and filed, which

led to extensive settlement negotiations which are ongoing. A hearing for a

temporary injunction and, in the event the parties are unable to concur regarding

the terms of an agreed judgment, a hearing on entry of judgment on the verdict has

been reset to June 2, 2015 to accommodate these ongoing discussions and




\\harris\Working\LJM\LJM\Doxey-16959\CRC-Evans-001\Appeal\Motion & Notices\Working\Doxey's Second Motion to Extend Time to File
Brief of Appellant 5 20 15.docx                                                                                          Page 2
extensive due diligence by the will contestants as to the financial status of the large

estate.

          To complicate the practice of the undersigned counsel Mr. Meyer has also

been forced to take the lead on several other matters since the conclusion of the

above referenced trial which had been previously assigned to a senior associate

who has since transferred to another practice group, and has been in the process of

interviewing multiple candidates to fill this position. One of those other matters is

another will contest trial set for trial on June 2, 2015, in which a settlement is also

currently being negotiated.

          The other undersigned counsel for Appellant Nicholas Reisch, has been

assisting in the preparation for the trial in Cause No. 414,155, including the jury

charge, and has been handling all matters relating to the jury charge in that trial. In

addition, Mr. Reisch’s schedule includes other litigation matters, including

preparation for an upcoming trial setting in California.

4.        Accordingly, Appellant requests an extension of time to file her brief of

thirty (30) days from the present deadline; that is, through June 25, 2015.

5.        Counsel for Appellant have attempted to confer with counsel for Appellee,

but did not receive a response expressing that this motion is unopposed or opposed.

Appellant’s first request for an extension was unopposed.




\\harris\Working\LJM\LJM\Doxey-16959\CRC-Evans-001\Appeal\Motion & Notices\Working\Doxey's Second Motion to Extend Time to File
Brief of Appellant 5 20 15.docx                                                                                          Page 3
6.        This request for an extension is made not for the purpose of delay, but so

justice may be done.

          WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant her Motion for Extension of Time to File Brief, and for such other and

further relief to which she may be justly entitled.



                                                           Respectfully submitted,

                                                           ZIMMERMAN, AXELRAD, MEYER,
                                                           STERN & WISE, P.C.

                                                 By:             //s// Leonard J. Meyer
                                                           Leonard J. Meyer
                                                           State Bar No. 13993750
                                                           Nicholas J. Reisch
                                                           State Bar No. 24046699
                                                           3040 Post Oak Blvd., Suite 1300
                                                           Houston, Texas 77056
                                                           Telephone: (713) 552-1234
                                                           Facsimile: (713) 963-0859
                                                           Email: nreisch@zimmerlaw.com

                                                           ATTORNEYS FOR APPELLANT,
                                                           REBECCA DOXEY




\\harris\Working\LJM\LJM\Doxey-16959\CRC-Evans-001\Appeal\Motion & Notices\Working\Doxey's Second Motion to Extend Time to File
Brief of Appellant 5 20 15.docx                                                                                          Page 4
                                  CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have attempted to confer with all other parties about the merits of this motion and
at the time of this filing did not receive a response in opposition or expressing that
they are unopposed.


                                                                     //s// Leonard J. Meyer
                                                                      Leonard J. Meyer

                                               Certificate of Service
      I hereby certify that on this 20th day of May, 2015, a true and correct copy
of the following has been served pursuant to the Texas Rules of Appellate
Procedure 6.3 and 9.5(b), (d), (e) upon the following counsel by facsimile, certified
mail and/or electronic service:


                                                                     //s// Leonard J. Meyer
                                                                     Leonard J. Meyer




\\harris\Working\LJM\LJM\Doxey-16959\CRC-Evans-001\Appeal\Motion & Notices\Working\Doxey's Second Motion to Extend Time to File
Brief of Appellant 5 20 15.docx                                                                                          Page 5